El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Estamos en completo acuerdo con el peticionario y la ■corte inferior en que una sociedad civil es una entidad en Puerto Rico; El Pueblo v. Rivera Zayas, 29 D. P. R. 454. Muy diferente a ese caso, en éste la Corte de Distrito de -Guayama declaró sin lugar la moción de traslado. Tal re-solución sostenemos que fué dictada debidamente, pero des-pués se demostró que estaba pendiente una solicitud, ante *592la Corte de Distrito de los Estados Unidos para Puerto Bico, y asimismo resolvemos que la corte de distrito, a vir-tud de una petición, hizo bien en suspender los ulteriores procedimientos basta nueva orden. Tal vez la corte no de-bió haber usado las palabras “sine die,” pues entendemos que son superfluas.
La corte no declinó su jurisdicción como cree, según pa-rece, el peticionario en este recurso. Ella suspendió los pro-cedimientos hasta que fuera resuelta la cuestión principal por la Corte de Distrito de los Estados Unidos. Según su-gerimos en el caso de El Pueblo v. Rivera Zayas, supra, mediante una cita del caso de Chesapeake & Ohio Ry. Co. v. McCabe 213 U. S. 219 y otros, si la Corte de Distrito de los Estados Unidos decide que tiene jurisdicción, la Corte local debe suspender los procedimientos. Sin embargo, hasta que la Corte de los Estados Unidos actúe, la corte insular está obligada a resolver la cuestión de jurisdicción. Así lo hizo la Corte de Distrito de Guayama.
Una vez resuelta la' cuestión de jurisdicción, la cortesía, sin embargo, también exige que la corte local que sabe que ha sido invocada la jurisdicción de la Corte de Distrito de los Estados Unidos, debe suspenderlos procedimientos hasta que la de los Estados- Unidos haya tenido una oportunidad de actuar. Chesapeake & Ohio Ry. Co. v. McCabe, 213 U. S. 219, supra; El Pueblo v. Rivera Zayas, supra, 427. Esta no es solamente ana cuestión de cortesía sino de justicia en el caso de que los Estados Unidos resuelvan que tienen ju-risdicción. De otro modo las partes podrían quedar sujetas a varios procedimientos.
La moción de reconsideración debe ser denegada.

No ha lugar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.